     Case 3:20-cv-01010-MMA-AGS Document 14 Filed 07/28/20 PageID.69 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    JAMES RUTHERFORD,                                 Case No. 20-cv-1010-MMA (AGS)
12                                     Plaintiff,
                                                        ORDER GRANTING DEFENSE
13    v.                                                COUNSEL’S MOTION TO
                                                        WITHDRAW
14    VISTA PALM PLAZA LLC,
15                                   Defendant.         [Doc. No. 9]
16
17
18
19         Counsel for Vista Palm Plaza LLC (“Defendant”), Aron D. Hier (“Hier”) and
20   Justin J. Kizy (“Kizy”) (collectively, “Counsel”), move to withdraw as counsel of record.
21   See Doc. No. 9. As set forth in their motion and declaration, Counsel note that Defendant
22   has failed to sign their non-contingency fee written retainer agreement or waiver. See
23   Doc. No. 9-1 at 4; Hier & Kizy Decl., Doc. No. 9-2 ¶ 5. Counsel argue that they, thus,
24   “cannot continue to represent [Defendant] while complying with California Rules of
25   Professional Responsibility and therefore further representation is impermissible under
26   the California Rules of Conduct.” Hier & Kizy Decl., Doc. No. 9-2 ¶ 6. Counsel declare
27   that they served their motion on Defendant and opposing counsel. Id. ¶ 7; see also Doc.
28

                                                    1
                                                                            20-cv-1010-MMA (AGS)
     Case 3:20-cv-01010-MMA-AGS Document 14 Filed 07/28/20 PageID.70 Page 2 of 3



 1   No. 9-3; CivLR 83.3.f.3. Given that no opposition brief was filed, see CivLR 7.1.e.2; see
 2   also CivLR 7.1.e.7, the Court finds that the motion is unopposed.
 3         “An attorney may not withdraw as counsel except by leave of court,” Darby v. City
 4   of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992), and “[t]he decision to grant or deny
 5   counsel's motion to withdraw is committed to the discretion of the trial court.” Beard v.
 6   Shuttermart of Cal., Inc., No. 07-cv-594-WQH (NLS), 2008 WL 410694, at *2 (S.D. Cal.
 7   Feb. 13, 2008) (quoting Irwin v. Mascott, No. C 97-4737 JL, 2004 U.S. Dist. LEXIS
 8   28264, at *3 (N.D. Cal. Dec. 1, 2004)); see also Cal. R. Prof. Conduct Rule 1.16(c);
 9   CivLR 83.3.f.3. Courts consider the following when ruling on a motion to withdraw as
10   counsel: “(1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may
11   cause to other litigants; (3) the harm withdrawal might cause to the administration of
12   justice; and (4) the degree to which withdrawal will delay the resolution of the case.” Id.
13   (quoting Irwin, 2004 U.S. Dist. LEXIS 28264, at *4); see also Murphy v. Teamsters
14   Union Local 542, No. 12-cv-340-MMA (BGS), 2013 WL 12121235, at *1 (S.D. Cal. Jan.
15   4, 2013).
16         As to the first factor, Counsel argue that “[Defendant’s] refusal to respond to
17   [Counsel’s] requests to cooperate in something as fundamental as signing or waiving a
18   written fee agreement represents a stumbling block that makes it unreasonably difficult
19   for [Counsel] to effectively represent [Defendant] before this Court.” Doc. No. 9-1 at 4.
20   Under the California Rules of Professional Conduct, a lawyer must withdraw if she or he
21   knows “the representation will result in violation of these rules or of the State Bar Act.”
22   Cal. R. Prof. Conduct 1.16(a)(2). Under the California Business and Professions Code,
23   attorney expenses that will foreseeably exceed $1,000 generally require a written fee
24   agreement. See Cal. Bus. & Prof. Code § 6148(a). But see id. § 6148(d) (listing
25   exceptions). Moreover, a lawyer may withdraw as counsel if “the client by other conduct
26   renders it unreasonably difficult for the lawyer to carry out the representation
27   effectively.” Cal. R. Prof. Conduct 1.16(b)(4). The Court finds that Counsel have good
28   reason to seek withdrawal because of Defendant’s refusal to come to a consensus with

                                                   2
                                                                               20-cv-1010-MMA (AGS)
     Case 3:20-cv-01010-MMA-AGS Document 14 Filed 07/28/20 PageID.71 Page 3 of 3



 1   Counsel over the fee agreement or waiver, and Defendant indicated that it does not intend
 2   to have Counsel represent it in this action. See Doc. No. 9-2 at 3; Hier & Kizy Decl.,
 3   Doc. No. 9-2 ¶ 5.
 4          As to the second factor, Counsel argue that there will be no prejudice to the parties
 5   because “[t]he Early Neutral Evaluation and Case Management Conference are set for
 6   over two months from today.” Doc. No. 9-1 at 5. Given that this action is in its early
 7   stages and the Magistrate Judge recently granted a joint motion to continue dates, see
 8   Doc. No. 13, the Court agrees and finds that prejudice is minimal.
 9          As to the third and fourth factors, Counsel argue that “withdrawal would cause no
10   harm to the administration of justice and cause no delay in this case.” Id. The Court
11   finds the third and fourth factors weigh in favor of Counsel’s motion.
12          After reviewing the record of this case and the reasons for withdrawal noted by
13   Counsel, and good cause appearing, the Court GRANTS Counsel’s motion to withdraw.1
14   The Court ORDERS Counsel to provide a copy of this Order to Defendant. The Court
15   VACATES the August 10, 2020 hearing date. Given that Defendant is a limited liability
16   company, the Court INSTRUCTS Defendant that it “may appear in court only through
17   an attorney permitted to practice pursuant to Civil Local Rule 83.3.” CivLR 83.3.j.
18   Therefore, the Court ORDERS Defendant to retain new counsel, and the new counsel
19   must file a Notice of Appearance on or before August 7, 2020.
20          IT IS SO ORDERED.
21   Dated: July 28, 2020
22
23
     1
       In filing its motion with this Court and its joint motion to extend deadlines with the Magistrate Judge,
24   Counsel appears to have made duplicative filings. See Doc. Nos. 8 (containing the notice of motion and
25   motion to withdraw), 9 (containing the notice of motion, motion to withdraw, and supporting
     memorandum of points and authorities), 10 (containing the same content but with a different docket
26   description), 11 (containing the joint motion to continue Early Neutral Evaluation deadlines), 12
     (containing the same joint motion). The Clerk of Court sent Counsel a QC mailer indicating the
27   discrepancies. However, Counsel has not taken corrective action; the duplicative entries have remained
     on the docket. Therefore, because the documents are duplicative, the Court STRIKES Doc. Nos. 8, 10,
28   11.

                                                         3
                                                                                         20-cv-1010-MMA (AGS)
